Citation Nr: 1130659	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  09-23 308A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether the appellant qualifies as a "child" of the Veteran for the purpose of Dependency and Indemnity Compensation (DIC) benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran had active military service from June 1960 to June 1963, and from February 1966 to February 1969.  He died on August [redacted], 2007.  The appellant is the Veteran's son.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board notes that additional evidence has been received since the appeal was certified to the Board.  This evidence includes a March 2008 letter from the State of Michigan, Department of Labor and Economic Growth, wherein it is reported that the appellant has been determined to be eligible for rehabilitation services secondary to his certified disabilities and vocationally handicapping condition(s).  The appellant submitted no waiver of consideration of the statement by the agency of original jurisdiction (AOJ).  Although the March 2008 letter is relevant to the appellant's current vocational status, the information contained therein does not pertain to the issue before the Board, which, as will be discussed in further detail below, is whether the appellant suffered from physical or mental disability of such severity prior to attaining the age of 18 years that he had become incapable of self-support at that time.  Accordingly, because the March 2008 letter is not pertinent to the specific issue on appeal, no waiver is required.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The appellant was born in November 1973 and attained the age of 18 years in 1991.

2.  The appellant has not been shown to have been permanently incapable of self-support by reason of a mental or physical condition prior to attaining the age of 18 years. 


CONCLUSION OF LAW

The criteria for qualifying as a child of the Veteran on the basis of permanent incapacity for self-support have not been met.  38 U.S.C.A. § 101(4)(A) (West 2002); 38 C.F.R. § 3.356 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2011)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the claimant to provide any evidence in the claimant's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The RO received from the appellant an application for DIC benefits in December 2007.  That same month, the RO sent to him a letter notifying him of the evidence that was required to determine whether he was helpless, to include a statement from a physician showing the extent of disability, evidence regarding any institutional treatment, a statement from any school official documenting expected progress, employment evidence, and, if none of the above information is available, statements from at least two persons who knew of the appellant's condition at age 18.  Although that letter did not specifically inform the appellant that in order to receive DIC benefits as a child beyond the age of 18 years, he must submit evidence showing that he became permanently incapable of self support prior to turning 18, in an October 2008 letter to the appellant, he was informed that his claim had been denied because the evidence failed to establish that he was permanently incapable of self support at age 18.  (This letter was not sent in connection with the rating decision itself but rather, was sent in response to a notice of disagreement (NOD) filed by the appellant's mother.  The letter was sent to inform the appellant that the NOD had not been accepted because his mother was not a party to the claim.)  

Here, the appellant has not disputed the contents of the VCAA notice.  Further, the Board finds that the December 2007 and October 2008 letters informed him of the evidence necessary to substantiate his claim and afforded the appellant a meaningful opportunity to participate in the development of his claim.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has fulfilled its obligation to assist the appellant.  All available evidence pertaining to the appellant's claim has been obtained.  The evidence includes medical and lay evidence.  The appellant elected not to have a hearing in this case.  

II.  Analysis

The appellant contends that he is entitled to DIC benefits based on being permanently incapable of self-support by reason of serious disability prior to attaining the age of 18 years.  The appellant was born in November 1973 and turned 18 in November 1991.  In support of his claim, the appellant's mother indicated that she had cared for the appellant all of his life, stating that he was "helpless."  

The appellant also submitted a letter from S.S., Ph.D., a private licensed psychologist who indicated that he appellant had been administered psychological testing in March 1983 and was thereafter seen for individual psychotherapy for two years.  Dr. S.S. stated that the appellant had been diagnosed with severe attention deficit hyperactivity disorder (ADHD) and learning disabilities and had received special education services.  

Attached to Dr. S.S.'s letter was a copy of a March 1983 psychological evaluation wherein was noted that the appellant had been referred for psychological evaluation due to concern over conduct problems occurring at school and at home, to include marked distractibility and aggressive behavior.  The evaluation report noted that the appellant was reportedly failing third grade on account of his inattentiveness and disruptive behavior.  The appellant was described as very nervous, a day dreamer, poor at following directions, and impulsive.  Observation of the appellant revealed him to be a cooperative and polite child.  Although initially reserved, the appellant relaxed as the session progressed and engaged in spontaneous conversation.  He admitted to being involved in numerous fights and described one in violent detail.  The appellant was given various testing tasks and at times demonstrated good concentration and perseverance, while at other times gave up easily.

Testing revealed intellectual capabilities at the lower limit of Borderline, which measure contrasted sharply with his attained achievement scores and clinical impressions of his intellectual level.  The examiner noted that intellectual functioning may have been impeded by emotional preoccupation.  The recommendation was individual psychotherapy to address the appellant's inadequate defense against mounting rage and emotional deprivation.  

In a March 2008 letter from a United States Senator, it was noted that appellant's mother had indicated that the appellant was unable to provide for himself on account of his ADHD and other learning disabilities.  She reported that the appellant had no sources of income and that she was his only means of support.  

Pursuant to 38 U.S.C.A § 1310, when a veteran dies from a service-connected disability, DIC shall be paid to such veteran's surviving spouse, children or dependent parents.  (Via the March 2008 rating decision, the RO found that service connection for the cause of the Veteran's death was warranted.)  A "child" is defined in relevant part, as a legitimate child who is unmarried and "who, before attaining the age of eighteen years, became permanently incapable of self support."  38 U.S.C.A. § 101(4)(A)(ii) (West 2002); 38 C.F.R. §§ 3.57(a)(1)(ii), 3.356 (2010).  The standard is that the evidence must show that the child does not have the capacity for self-support.  See Bledsoe v. Derwinski, 1 Vet. App. 32 (1990).  An adjudicatory body's focus of analysis in such cases must be on the claimant's condition at the time of his or her eighteenth birthday.  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  Initially, VA must determine whether the evidence shows the child to have been incapable of self-support as of his or her 18th birthday.  Id.  If so, the second part of the two-part test requires consideration of evidence as to the current condition of the child.  Id.  

Under 38 C.F.R. § 3.356(b), rating determinations will be made solely on the basis of whether the child is permanently incapable of self-support through his or her own efforts by reason of physical or mental defects.  The question of permanent incapacity for self-support is one of fact for the rating agency to determine based on competent evidence of record in each individual case.  Rating criteria applicable to disabled veterans are not considered controlling.  Several factors are for consideration:

1) Evidence that a claimant is earning his own support is prima facie evidence that he is not incapable of self-support.  Incapacity for self-support will not be considered to exist when the child, by his own efforts, is provided with sufficient income for his reasonable support;

2) A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when his condition was such that he was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered major factors.  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self-support otherwise established;

3) Employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In those cases where the extent and nature of disability raises doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases it should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends; and

4) The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services.  

38 C.F.R. § 3.356(b).

As noted above, the outcome of this case turns on whether the appellant has established that he was permanently incapable of self support at the time of his eighteenth birthday.  38 C.F.R. §§ 3.57(a)(1)(ii).  Here, the relevant evidence of record fails to show that the appellant was permanently incapable of self-support by reason of mental or physical defect when he attained the age of 18 years in November 1991.  The Board acknowledges that there is evidence alluding to the fact that the appellant is currently unable to support himself on account of mental disability.  However, none of the evidence of record shows that the appellant suffered from physical or mental disability of such severity prior to attaining the age of 18 years that he had become incapable of self-support at that time.  Indeed, the only evidence submitted by the appellant relevant to the time period in question is the statement from Dr. S.S. and attached 1983 psychological evaluation.  However, there is no indication from Dr. S.S., or from the psychological evaluation of record, that the appellant's diagnosed ADHD and learning disabilities were severe enough as to make him incapable of self-support.  In fact, while he had low average or borderline skills in some areas tested in 1983, he nevertheless had grade level achievement in spelling and arithmetic and near grade level achievement in reading recognition and comprehension.  His intellectual capabilities were at the lower limit of borderline, which contrasted with his achievement scores.  The reviewer noted that intellectual functioning may be impeded by emotional preoccupation, and individual therapy was recommended to address his inadequate defenses against his mounting rage and emotional deprivation.  However, there was no suggestion that this was a permanent problem that could not be addressed or that it would cause him to later be incapable of self support.  

Despite being specifically informed of the need to submit evidence showing the extent of disability, as well as evidence concerning his employment, if any, and school progress, the appellant submitted no such evidence.  Nor did he indicate the existence of any such relevant evidence or submit statements from at least two persons who knew of his condition at age 18.  "[T]he duty to assist is not always a one-way street.  If a [claimant] wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Therefore, on the basis of the above analysis, and after consideration of all the evidence, the Board finds that the evidence does not support the appellant's claim.  The evidence does not demonstrate that the appellant was a "helpless child" at the time of attaining the age of 18 years within the meaning of the applicable law and regulations and, as such, not a "child" of the Veteran for the purpose of DIC benefits.  The appellant's appeal must therefore be denied.  38 C.F.R. §§ 3.57, 3.356.

In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide even an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102.  


ORDER

Entitlement to recognition of the appellant as a child of the Veteran for the purpose of DIC benefits is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


